                      Case 3:21-mj-03084-KAR Document 7 Filed 04/22/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District District
                                             __________   of Massachusetts
                                                                   of __________


                      UNITED STATES                            )
                             Plaintiff                         )
                                v.                             )      Case No.     3:21-MJ-3084
                    DUSHKO VULCHEV                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                   United States of America                                            .


Date:          04/22/2021                                                                 /s/ Kyle Boynton
                                                                                         Attorney’s signature


                                                                                   Kyle Boynton, Virginia 92123
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                    150 M St, NE, Room 7.923
                                                                                     Washington, DC 20530

                                                                                               Address

                                                                                      kyle.boynton@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 598-0449
                                                                                          Telephone number



                                                                                             FAX number
